UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6423



ROBERT JAMES GRAVES,

                Petitioner - Appellant,

          v.


WARDEN W. ELAINE CHAPMAN,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-hc-02164-H)


Submitted:   July 22, 2008                 Decided:   August 13, 2008


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert James Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert James Graves, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.     Graves   v.     Warden   W.    Chapman,     No.

5:07-hc-02164-H (E.D.N.C. Feb. 29, 2008).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 AFFIRMED




                                 - 2 -